Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-5, 60, 62, 66, 73, 76, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US Pub. No. 2010/0107578) and further in view of Patel et al. (US Pub. No. 2014/0275692).

	Claims 3 and 4: Behrendt et al. teach a first layer comprising nanofibers, wherein the nanofiber comprises an elastomer (abstract)[0013, 0031, 0034, 0036] and a second layer [0031, 0034, 0036].
	They do not teach the specific contact angle.
	However, the materials are the same as claimed. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Even so, contact angle of filtration materials is a well-known result effective variable wherein the contact angle controls the hydrophilicity and hydrophobicity of a material (See Patel et al., [0006]). A contact angle of greater than 70 degrees renders the material hydrophobic for certain purposes such as removing water from a hydrocarbon stream or as a natural gas filter [0012].
	One of ordinary skill in the art at the time of the invention would have found it obvious to use elastomers that have a contact angle greater than 70 degrees for the benefit of forming a filter useful in hydrocarbon and fuel filtration applications.
Claim 5: Behrendt et al. do not teach an additional nanofiber nonwoven layer as the second layer.
However, adding another nanofiber nonwoven layer would have been obvious for adjusting the permeability of the filter.
Claims 60 and 73: The prior art does not teach the tensile strength of the material and the gamma of the material. However, the tensile strength and gamma are inherent properties of the material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Claim 62: Behrendt et al. do not teach the mean pore size of the material. However, it is well-recognized in the art that pore size is a result effective variable that is routinely optimized to control the permeability of the material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Claim 66: Behrendt et al. teach the fiber diameter is from 10-1000nm [0006].
	Claim 76: Behrendt et al. teach that it is known in the art to use an adhesive positioned between the nanofiber layer and the base for adhesion [0014]. One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate an adhesive layer between the nanofiber and base layer to improve adhesion.
	Claim 84: Behrendt et al. teach the first layer is electrospun [0048].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US Pub. No. 2010/0107578) and Patel et al. (US Pub. No. 2014/0275692) in view of Kas et al. (US Pub. No. 2014/0116945).
Claim 5: Behrendt et al.’s support material is not specifically a nonwoven material.

One of ordinary skill in the art at the time of the invention would have found it obvious to substitute Behrendt et al.’s support layer with a nonwoven support layer to make the material more precise and uniform.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US Pub. No. 2010/0107578) and Patel et al. (US Pub. No. 2014/0275692) in view of Krupnikov et al. (USP 9352267).
Claim 63: Behrendt et al. do not teach the Frazier air permeability (CFM) of the material.
The air permeability is a result effective variable that is routinely optimized to control the exclusion properties of the material. Krupnikov et al. teach a filter media that can have a variety of air permeability values based on the desired permeability and exclusion behavior of the filter (col. 14, lines 55-66; col. 15, lines 1-7). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Response to Arguments

Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Behrendt does not teach nanofibers comprising an elastomer because Behrendt shows that the “roundish domains” are made of thermoplastic elastomer and Applicant argues that the roundish domains are not part of the nanofibers. Applicant argues that the domains are “discrete” from the nanofibers.
	The Examiner disagrees.
	Behrendt is explicitly clear that the nanofibers are “nanofibers…modified with a thermoplastic elastomer” [0034]. The nanofibers are explicitly formed by dissolving the TPE (thermoplastic elastomer) in the solvent with the thermoplastic polymer to form the nanofibers [0034]. The solution is spun, generating the nanofibers [0038, 0042]. The TPE is part of the nanofibers. They are not physically distinct. The description of distinction is simply one made by Behrendt to describe the structure of the nanofiber that forms from spinning. That the TPE forms larger domains during nanofiber spinning makes it clear that, in fact, the TPE is part of the nanofibers, it is a specific part of them. Behrendt clearly states that the TPE domains have a diameter of from 0.05um, which in and of itself is a nanofiber size.
	The Claim is broad and simply recites that “nanofibers comprise elastomers”. Behrendt’s description of modified nanofibers having TPE mixed into the spinning solution results in nanofibers comprising TPE.

	Regardless, the domains are part of the nanofibers. Behrendt is simply distinguishing them as a specific area of the nanofiber.
	The Examiner also notes that Behrendt makes their nanofibers the same way as Applicant does using the same materials.
	They use nylon as the TPE [0035, polyamide 6 is nylon] and mix it in with the thermoplastic polymer to form a spinning solution. This is exactly how applicant forms their nanofibers. Therefore, even if Applicant doesn’t describe the physical location of the TPE “domains” as described by Behrendt, they, too, would have the same domains.
	The claims are extremely broad and all that is required is that a nanofiber comprises a thermoplastic elastomer. Anyone of ordinary skill in the art would have appreciated that mixing a TPE in a nanofiber spinning solution and spinning a nanofiber results in a nanofiber comprising the TPE. The “domain” is simply a physical description of where in the nanofiber the TPE accumulates. Further, of ordinary skill in the art would have also understood that not all of the TPE would be in those domain areas. Behrendt clearly teaches that the nanofibers are TPE modified nanofibers; that is, they are nanofiber comprising the TPE.
	Applicant does not further define their nanofibers that would prohibit this interpretation. Further, Applicant forms their nanofibers in the same way using the same materials.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778




/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778